Howe, J.
We think the appeal asked for by the' relators should have been alloived. The judgment directed the sheriff to return to the firm of Howard & Prestons the sum of $1000 in his hands, which relators claim was collected by the sheriff for them, and should be paid to them. If this judgment he merely' interlocutory, it is one which if erroneous would be held in a legal sense to work an irreparable injury. The relators have a right therefore to submit to this court the question whether it is erroneous or not.
Mandamus made peremptory.